Filed 09/12/19 Page 1 of 1 PagelD 58

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

www.fimd.uscourts.gov

 

 

MEMORANDUM

UNITED STATES OF AMERICA
VS. CASE NO: 6:19-mj-1635
AHSHA NATEEF TRIBBLE
DATE: September 12, 2019

Your Case No.: 19-541
TO: United States District Court

District of Puerto Rico

150 Carlos Chandon Ave.

San Juan, PR 00018
FROM: Kim Anderson, Courtroom Deputy for
Gregory J. Kelly, United States Magistrate Judge
U.S. Courthouse
401 West Central Boulevard
Orlando, Florida 32801
SUBJECT: Rule 5(c) Proceedings
The above styled case originated in your district. Enclosed please find original documents
regarding proceedings held in the Middle District of Florida in Orlando, Florida wherein the following
action was taken:
INITIAL APPEARANCE: September 10, 2019
RELEASE/DETENTION: Conditions of Release were set and the Defendant was released on bond.
SCHEDULED HEARING: Upon notice by the charging district.
CHARGING DOCUMENT: __ Indictment

Enclosures- all original documents including defendant’s passport.
